DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Claim Interpretation
Re. the limitations “first coupling element” and “second coupling element,” it is the Examiner’s position that the claims no longer invoke 35 USC 112(f) since the claims have been amended to impart structure into the limitations.  Specifically, Applicant has amended claims 1, 9 and 17 to recite that the second coupling element is a socket.  Re. the “first coupling element,” it is the Examiner’s position that by claiming that the first coupling element engages with the second coupling element, some structure is imparted into the limitation since the structure must engage the socket as claimed.  Therefore, the limitations will no longer be interpreted using 35 USC 112(f) for the purpose of examination. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson US 4940204 (hereinafter Nelson) in view of Tsang US 2009/0008419 (hereinafter Tsang).

    PNG
    media_image1.png
    521
    488
    media_image1.png
    Greyscale

Re. Cl. 1, Nelson discloses: An apparatus (Fig. 1) for holding an item with improved accessibility (see Fig. 1, item 12) comprising: a bendable strap (14, Fig. 1 and 7) having a deformable support member (32, Fig. 6) disposed within a flexible body (38, Fig. 6), and a first coupling element (18, Fig. 6) extending from an end of the flexible body (see Fig. 6-7) and secured to an end of the deformable support member (see Fig. 6-7); and a storage pouch (10, Fig. 1) including a rear wall (see Fig. 2-3, rear portion of 10), the rear wall having a second coupling element formed therein (21, Fig. 2-3), the second coupling element configured to releasably engage the first coupling element by the first coupling element being moved into engagement with the second coupling element in a direction generally parallel to the rear wall and toward the base such that the storage pouch is detachably secured to the bendable strap (see Fig. 1-3, the second coupling element 21 is configured to releasably engage the first coupling element 18 by moving element 18 downward from above the pouch 10 parallel to the rear wall and then laterally through opening 22 to seat 18 within 21), wherein the second coupling element includes a socket into which the first coupling element can be received (see 21, Fig. 1-3), wherein the rear wall includes an inner portion (see annotated figure 5a) and an outer portion (see annotated figure 5a) defining the socket of the second coupling element therebetween (see Fig. 5a), and (see Fig. 5a)
Re. Cl. 5, Nelson discloses: the second coupling element further includes an opening (opening created by collar 21, Fig. 2 and 5a-b) through one of the inner portion (see Fig. 2 and 5a) and the outer portion into which the latch of the first coupling element can be snap-fit (Col. 3, Lines 57-60; by being approximately the same size, the pin 18 can snap fit into the opening of the collar 21).  
Re. Cl. 1, Nelson does not disclose the storage pouch further including a front wall, the rear wall opposite the front wall, and a pair of side walls between the front wall and the rear wall, the front wall, the rear wall and the pair of side walls extending upward from the base and defining an opening to the storage pouch opposite the base, the opening defined between the front wall, the rear wall, and the side walls.  Tsang discloses an apparatus for holding an item with improved accessibility (Fig. 1) comprising a strap (420, Fig. 1) attached to a storage pouch (100, Fig. 1-2).  Re. Cl. 1, Tsang discloses the storage pouch including a base (104, Fig. 2), the storage pouch further including a front wall (102, 106 Fig. 2), the rear wall opposite the front wall (112, Fig. 1), and a pair of side walls (see Fig. 1, wall where 100 points to and opposing wall) between the front wall and the rear wall (see Fig. 1-2), the front wall, the rear wall and the pair of side walls extending upward from the base (see Fig. 1-2) and defining an opening to the storage pouch opposite the base (see Fig. 1-2), the opening defined between the front wall, the rear wall, and the side walls (see Fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nelson device to have the storage (Paragraph 0037, Lines 3-5). 
Claims 1 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 5568549 (hereinafter Wang) in view of Tsang US 2009/0008419 (hereinafter Tsang).

    PNG
    media_image2.png
    760
    702
    media_image2.png
    Greyscale

Re. Cl. 1, Wang discloses: An apparatus (Fig. 2) for holding an item with improved accessibility (see Fig. 2; Abstract Line 1-2) comprising: a bendable strap (21 and 22, Fig. 1-2) having a deformable support member (21, Fig. 1-2) disposed within a flexible body (22, Fig. 1-2), and a first coupling element (lower portion of 21 with 211 in it, Fig. 1) extending from an end of the flexible body (see Fig. 1-2, the portion of 21 with 211 in it must extend from the flexible body to receive the screw which secured it to 313) and secured to an end of the deformable support member (see Fig. 1, the portion with 211 is secured to the member 21 since it is part of 21); and a storage pouch (see Fig. 2, part 3 and part shown in phantom lines, which supports the mobile phone) including a base (see annotated figure 2), the storage pouch further including a rear wall (see Fig. 2, rear portion of 3 and the attached mobile phone cradle), and a pair of side walls (see annotated figure 2), the rear wall and the pair of side walls extending upward from the base (see annotated figure 2) and defining an opening (see annotated figure 2) to the storage pouch opposite the base (see annotated figure 2), the opening defined between the rear wall, and the side walls (see annotated figure 2), the rear wall having a second coupling element formed therein (3, Fig. 2), the second coupling element configured to releasably engage the first coupling element by the first coupling element being moved into engagement with the second coupling element in a direction generally parallel to the rear wall and toward the base such that the storage pouch is detachably secured to the bendable strap (see Fig. 1, the second coupling element 3 is configured to releasably engage the first coupling element by moving element 21 downward between 31 and 32 and securing them using the screw shown), wherein the second coupling element includes a socket into which the first coupling element can be received (see 3, Fig. 1-2), wherein the rear wall includes an inner portion (31, Fig. 1) and an outer portion (32, Fig. 1) defining the socket of the second coupling element therebetween (see Fig. 1-2), and wherein the first coupling element is receivable into the socket between the inner portion and the outer portion (see Fig. 1-2).
Re. Cl. 1 and 27, Wang does not disclose the storage pouch including a front wall, the rear wall opposite the front wall, the pair of sidewalls between the front wall and the rear wall, the front wall, the rear wall and the pair of side walls extends upward from the base, the opening defined between the front wall, the rear wall and the side walls (Cl. 1) or the front wall and the rear wall are substantially parallel to one another (Cl. 27).  Tsang discloses an apparatus for holding an item with improved accessibility (Fig. 1) comprising a strap (420, Fig. 1) attached to a storage pouch (100, Fig. 1-2).  Re. Cl. 1, Tsang discloses the storage pouch including a base (104, Fig. 2), the storage pouch further including a front wall (102, 106 Fig. 2), the rear wall opposite the front wall (112, Fig. 1), and a pair of side walls (see Fig. 1, wall where 100 points to and opposing wall) between the front wall and the rear wall (see Fig. 1-2), the front wall, the rear wall and the pair of side walls extending upward from the base (see Fig. 1-2) and defining an opening to the storage pouch opposite the base (see Fig. 1-2), the opening defined between the front wall, the rear wall, and the side walls (see Fig. 1-2). Re. Cl. 27, Tsang discloses the front wall and the rear wall are substantially parallel to one another (see Fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wang device to have the storage pouch of Tsang since Tsang discloses that the pouch of Tsang allows ready access to the operation features of the electronic device while it is held (Paragraph 0037, Lines 3-5). 
Claims 9, 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tsang in view of Nelson.
Re. Cl. 9, Wang discloses: An apparatus (Fig. 2) for holding an item with improved accessibility (see Fig. 2; Abstract Line 1-2) comprising: a bendable strap (21 and 22, Fig. 1-2) including: a deformable support member (21, Fig. 1-2); a flexible body (22, Fig. 1-2) substantially covering the support member to provide a relative thin, generally rectangular structure (see Fig. 2), and a first coupling element (lower portion of 21 with 211 in it, Fig. 1) disposed adjacent the flexible body (see Fig. 1-2) and secured to an end of the support member (see Fig. 1, the portion with 211 is secured to the member 21 since it is part of 21); and a storage pouch (see Fig. 2, part 3 and part shown in phantom lines, which supports the mobile phone) having a second coupling element (3, Fig. 1-2), the storage pouch including a base (see annotated figure 2), a rear wall (see Fig. 2, rear portion of 3 and the attached mobile phone cradle), and a pair of side walls (see annotated figure 2) extending upward from the base (see annotated figure 2); the storage pouch opening upward (see annotated figure 2) such that an opening to an interior of the storage pouch is defined between the rear wall, and the side walls (see annotated figure 2), the second coupling includes a socket opening upward in a direction away from the base (see Fig. 1-2), the rear wall including an inner portion (31, Fig. 1) and an outer portion (32, Fig. 1) defining the socket of the second coupling element therebetween (see Fig. 1-2), wherein the socket is parallel to the rear all (see Fig. 1-2); wherein the first coupling element is connectable to the second coupling element for detachably securing the bendable strap to the storage pouch (see Fig. 1-2, using the screw).
Re. Cl. 17, Wang discloses: An apparatus (Fig. 2) for holding an item (see Fig. 2; Abstract Line 1-2) comprising: a bendable strap (21 and 22, Fig. 1-2) including: a deformable support member (21, Fig. 1-2); a flexible body (22, Fig. 1-2) substantially covering the support member to provide a relatively thin, generally rectangular structure (see Fig. 1-2), a first coupling element (lower portion of 21 with 211 in it, Fig. 1) disposed adjacent the flexible body (see Fig. 1-2) and secured to the support member (see Fig. 1-2); a storage pouch (see Fig. 2, part 3 and part shown in phantom lines, which supports the mobile phone) having a second coupling element (3, Fig. 1-2) operable to couple with the first coupling element (see Fig. 1-2), the storage pouch including a base (see annotated figure 2) and a plurality of walls extending upward from the base (see annotated figure 2, side walls and rear wall), the plurality of walls including a rear wall (see Fig. 2, rear portion of 3 and the attached mobile phone cradle), and a pair of side walls (see annotated figure 2), the rear wall and the pair of (see annotated figure 2) and defining an opening (see annotated figure 2) to the storage pouch opposite the base (see annotated figure 2), the rear wall including the second coupling element formed therein (3, Fig. 2), the second coupling element includes a socket opening upward (see 3, Fig. 1-2, where 21/22 fits in), wherein the first coupling element is connectable to the second coupling element for detachably securing the bendable strap to the storage pouch (see Fig. 1-2, using the screw).
Re. Cl. 28, Wang discloses: wherein the rear wall includes an inner portion (31, Fig. 1) and an outer portion (32, Fig. 1) which is defined the socket (see Fig. 1-2);  wherein the inner portion partially defines an interior of the storage pouch (see Fig. 1-2, inner portion 31 partially defines an interior of the storage pouch by providing a lateral bounds for the pouch).
Re. Cls. 9 and 17, Wang does not disclose the deformable support member having at least two legs; the storage pouch including a front wall, the rear wall opposite the front wall, and a pair of side walls between the front wall and the rear wall, the front wall, the rear wall and the pair of side walls extending upward from the base, the storage pouch opening upward such that an opening to an interior of the storage pouch is defined between the front wall, the rear wall and the side walls (Cl. 9) or the deformable support member is U-shaped having two legs; the flexible body covering the support member with space between the legs; the first coupling element secure to ends of the two legs of the support member such that the first coupling element and the support member provide a closed loop; the plurality of walls including a front wall, the rear wall opposite the front wall, and the pair of side walls between the front wall and the (Fig. 1) comprising a strap (420, Fig. 1) attached to a storage pouch (100, Fig. 1-2).  Re. Cls. 9 and 17, Tsang discloses the storage pouch including a base (104, Fig. 2), a front wall (102, 106 Fig. 2), the rear wall opposite the front wall (112, Fig. 1), and a pair of side walls (see Fig. 1, wall where reference character 100 points to and opposing wall) extending between the front wall and the rear wall (see Fig. 1-2), the front wall, the rear wall, and the side walls extending upward from the base (see Fig. 1-2) and defining an opening to the storage pouch opposite the base (see Fig. 1-2), the opening defined between the front wall, the rear wall, and the side walls (see Fig. 1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wang device to have the storage pouch of Tsang since Tsang discloses that the pouch of Tsang allows ready access to the operation features of the electronic device while it is held (Paragraph 0037, Lines 3-5). 
Re. Cls. 9 and 17, the combination of Wang in view of Tsang does not disclose the deformable support member having at least two legs (Cl. 9) or the deformable support member is U-shaped having two legs; the flexible body covering the support member with space between the legs; the first coupling element secure to ends of the two legs of the support member such that the first coupling element and the support member provide a closed loop (Cl. 17). Nelson discloses a flexible or deformable strap (Fig. 7) attached to an accessory (10, Fig. 1). Re. Cl. 9, Nelson discloses (32, Fig. 6); a flexible body (38, Fig. 7) substantially covering the support member to provide a relatively thin, generally rectangular structure (see Fig. 7-8), the firs coupling element (18, Fig. 6) adjacent the flexible body and secured to an end of the support member (see Fig. 6-8). Re. Cl. 17, Nelson discloses a deformable support member (32, Fig. 6), wherein the support member is U-shaped having two legs (see Fig. 6, 32s); a flexible body (36 and 38, Fig. 7) substantially covering the support member to provide a relatively thin, generally rectangular structure (see Fig. 7) with space between the legs (see Fig. 7, space between 32s); the first coupling element disposed adjacent the flexible body and secured to ends of the two legs of the support member (see Fig. 6-7), such that the first coupling element and the support member provide a closed loop (see Fig. 7).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the deformable portion (21) in Wang to be configured as disclosed by Nelson since Nelson states that such a modification provides desired characteristics of being flexible, non-brittle and have substantially no mechanical memory (Col. 4, Lines 13-16).
Allowable Subject Matter
Claims 6-8, 10, 18-26 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marzynski US 2014/0042294 and Somuah US 7533860 disclose known holding apparatus for holding electronic devices which are particular pertinent to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632